Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 1/20/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-5, 8-11, 13-16, 18-22, and 26-27.

Specification
The specification submitted 3/31/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 3/31/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 has been considered by the examiner.

Allowable Subject Matter

Claims 1-5, 8-11, 13-16, 18-22, and 26-27 are allowed.



Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including dummy channel structures that penetrate the second insulating layers and the third insulating layers, wherein the dummy channel structures include the channel layer, and wherein the dummy channel structures are arranged in rows and columns such that at least one dummy channel structure is positioned between the through-contact plugs adjacent to each other.

Regarding Claim 16, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the through-wiring region further includes dummy channel structures that are regularly arranged throughout the through-wiring region and that include the channel layer, and wherein at least portions of the dummy channel structures are in the through-contact plugs.

Regarding Claim 21, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including dummy channel structures that include the channel layer and that are provided in at least the same number as a number of the through-contact plugs, wherein the dummy channel structures are spaced apart from the gate electrodes 

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899